Melvin Mayfield, Judge, concurring. I concur in the affir-mance of the appellant’s conviction in this case. However, I would address the sufficiency of the evidence argument which the majority refuses to do on the basis that the appellant did not make a motion at the close of the evidence for a directed verdict and, if he did, there was no ruling on the motion. The majority opinion points out that the appellant did move for a directed verdict after the state rested and that the motion was made “on the ground that no substantial evidence connected him with the commission of the offense except for the testimony of the accomplice, Adell Henry.” The opinion states that “the court denied that motion.” The opinion then states “that after calling one witness, the defense rested” and that the court then inquired, “show the motions renewed” and counsel for [appellant] replied, “Yes.” The majority opinion does not tell us that the transcript shows that the next thing that occurred after appellant’s counsel said “Yes” was that the court asked, “Are you ready for me to instruct the jury?” and counsel said, “Yes, Your Honor.” Appellant’s abstract shows that all of the these events occurred except instead of abstracting the final question and answer the abstract simply says, “Whereupon, the jury retired to deliberate.” I submit that this court should address the sufficiency of the evidence argument which is based — the majority opinion states — upon “whether there is substantial evidence to support the jury’s finding that the corroborating evidence was sufficient.” In all due respect, I do not see how it can be said that the motion for directed verdict was not made, not specific enough, or not ruled upon. I am not willing to say that the trial judge did not know the specifics of the motion that he asked if counsel wanted to renew, and I am not willing to say that the motion was not overruled — as it obviously was. I do not think that either of the cases cited by the majority opinion supports refusal to consider the appellant’s argument that “the accomplice testimony of Adell Henry is inadequately corroborated.” I have, therefore, reviewed the evidence carefully and I think Henry’s testimony was adequately corroborated. For that reason I concur in affirming the case. I feel very strongly, however, that we should not court review by the federal courts by holding that counsel has failed to properly try a case based upon the circumstances involved here. I also think that malpractice insurance is too high to treat the directed verdict issue as the majority opinion has in this case.